Exhibit 10.2

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made this 14th day of November, 2003, by
and between STONE MOUNTAIN INDUSTRIAL PARK, INC., a Georgia corporation
(hereinafter referred to as “Lessor”) and SIMPSON STRONG-TIE COMPANY, INC., a
California corporation (hereinafter referred to as “Lessee”).

 

W I T N E S S E T H:

 


1.               PREMISES.  IN CONSIDERATION OF THE RENTS TO BE PAID AND THE
COVENANTS TO BE PERFORMED BY LESSEE UPON THE TERMS AND CONDITIONS SET FORTH
HEREIN, LESSOR HEREBY LEASES TO LESSEE, AND LESSEE HEREBY LEASES FROM LESSOR,
THAT CERTAIN 112,000 SQUARE FOOT BUILDING COMMONLY KNOWN AS 8701 JESSE B. SMITH
COURT, JACKSONVILLE, FLORIDA, TOGETHER WITH THE RIGHT TO USE PARKING AND
TRUCKING AREAS FROM TIME TO TIME DESIGNATED BY LESSOR OR AS MAY BE SHOWN ON THE
SITE PLAN ATTACHED HERETO AS EXHIBIT A AND HEREBY MADE A PART HEREOF
(HEREINAFTER CALLED THE “PREMISES”). THE PREMISES ARE LOCATED ON THAT CERTAIN
TRACT OR PARCEL OF LAND MORE PARTICULARLY DESCRIBED AS FOLLOWS:


 

A parcel of land situated in Section 34, Township 1 South, Range 25 East, Duval
County Florida, being a portion of Unit 1, Westside Industrial Park Subdivision
as recorded in Plat Book 46, page 84A-E of the Public Records of Duval County,
Florida, and being more particularly described as follows:

 

Begin at the northernmost point of the rounded intersection of the northern
right of way of Westside Industrial Drive (80’ r/w) and the western right of way
of Bulls Bay Hwy. (130’ r/w); running thence along the western right of way of
Bulls Bay Hwy. (130’ r/w) and a curve to the right (said curve having a chord
bearing of N 15°35’36” E, a chord distance of 95.08 feet, and a radius of 751.05
feet) an arc distance of 95.13 feet to a point; running thence along said right
of way N 0°00’00” E a distance of 553.05 feet to a point; running thence and
leaving said right of way S 89°39’32” W a distance of 129.85 feet to a point;
running thence N 0°00’00” W a distance of 1021.33 feet to a point; running
thence S 89°39’32” W a distance of 800.00 feet to a point; running thence S
89°39’32” W a distance of 841.58 feet to a point and the TRUE POINT OF
BEGINNING; running thence S 0°00’00E a distance of 635.47 feet to a point lying
on the northern right of way of Jesse B. Smith Ct. (80’ r/w); running thence
along said right of way N 89°57’38” W a distance of 87.74 feet to a point;
running thence along said right of way and a curve to the right (said curve
having a chord bearing of N 55°48’33” W, a chord distance of 28.10 feet and a
radius of 25.00 feet) an arc distance of 29.84 feet to a point; running thence
along said right of way and a curve to the left (said curve having a chord
bearing of S 34°11’27” W, a chord distance of 115.80 feet and a radius of 70.00
feet) an arc distance of 303.46 feet to a point; running thence and leaving said
right of way N 88°48’33” W a distance of 662.11 feet to a point; running thence
N 01°11’27” E a distance of 697.02 feet to a point; running thence S 89°39’32” E
a distance of 823.55 feet to a point and the TRUE POINT OF BEGINNING.

 

This Lease is subject to all encumbrances, easements, covenants and restrictions
of record and to the Declaration of Covenants, Restrictions and Easements for
Westside Industrial Park.

 

2.               Term.  To have and to hold for a term of Seven (7) years, said
term to begin the 1st day of February, 2004, and to end at midnight on the 31st
day of January,  2011, unless sooner terminated as hereinafter provided.

 

3.               Base Rent.  Lessee shall pay to Lessor monthly base rent of
$33,198 due on the first day of each month in advance, without offset or demand,
commencing on February 1, 2004.  In addition to rent, Lessee shall pay monthly
in advance concurrent with rental payments, all applicable State and Local Sales
Tax on all sums due under this Lease. As of the date of execution of this Lease,
the current applicable State and Local Sales Tax rate is 7%. In the event Lessee
fails to pay the rent or any other payment called for under this Lease within
ten (10) days of the time period specified, Lessee shall pay as additional rent
a late charge equal to five percent (5%) of the unpaid amount, which late charge
shall be paid with the required payment. Monthly base rent for any fractional
calendar month shall be prorated.

 

“Consumer Price Index”, as used herein, shall mean “The Consumer Price Index for
All Urban Consumers (CPI-U), All Items, U.S. City Average (1982-1984 equals
100), published be the United States Department of Labor, Bureau of Labor
Statistics.”

 

--------------------------------------------------------------------------------


 

Effective at the end of every three and one-half Lease Years, the Base Rent set
forth above shall be increased by the same percentage by which the Consumer
Price Index shall have increased from the Base Period to the month immediately
preceding the month of the commencement of the new Lease Year.  The “Base
Period” as used herein, shall mean the first month of occupancy under this
Lease.  During any Lease Year within the lease term which is less than twelve
(12) full months, any amount to be paid with respect to such period shall be
pro-rated, based on the actual number of days of the partial Lease Year and
assuming each month to have thirty (30) days.  In the event the Consumer Price
Index referenced herein is discontinued parties shall accept comparable
statistics on the purchasing power of the consumers’ dollars as published at the
time of said discontinuation by a responsible periodical of recognized authority
to be chosen by the parties.  In no event shall the monthly rent be less than
the monthly rent from the previous Lease Year.

 

4.  Utilities.  Lessee shall place utility bills of all types in its name and
shall pay same, along with all assessments pertaining to the Premises,
including, but not limited to, water, sewer, natural gas, electricity, fire
protection and sanitary pick up bills for the Premises, or used by Lessee in
connection therewith.  If Lessee does not pay same, Lessor may pay the same and
such payment shall be added to and treated as additional rental of the
Premises.  Lessor shall in no event be liable for any failure or interruption of
utility or other services to the Premises.

 

5.               Mortgagee’s Rights.  Lessee’s rights under this Lease shall be
subject to any bona fide mortgage, deed of trust, deed to secure debt or other
security instrument which is now, or may hereafter be, placed upon the Premises
by Lessor, and Lessee agrees to execute and deliver such documentation as may be
required to evidence such subordination within ten (10) days of receipt of a
request for such execution.

 

6.               Maintenance and Repairs by Lessee.  Lessee shall not allow the
Premises to fall out of repair or deteriorate, and, at Lessee’s own expense,
Lessee shall keep and maintain the Premises in good order and repair, except
portions of the Premises to be repaired by Lessor under terms of Paragraph 7
below and keep the Premises free and clear of trash and debris and in a clean
and sanitary condition, free from pests and rodents.  In the event Lessee fails
to make said repairs, Lessor may, but shall not be obligated to, make such
repairs, in which event, Lessee shall promptly reimburse Lessor, as additional
rent, for all expenses incurred thereby.  Lessee also agrees to keep all systems
pertaining to water, fire protection, drainage, sewer, electrical, heating,
ventilation, air conditioning and lighting in good order and repair, and shall
maintain at all times a maintenance contract for the heating, ventilation and
air conditioning equipment with an HVAC contractor approved by Lessor.  Said
maintenance contract shall provide for inspection and filter changes at least
every sixty (60) days. Lessee covenants and agrees that during the term of this
Lease and for such further time as Lessee, or any person claiming under it,
shall hold the Premises or any part thereof, it shall not cause the estate of
Lessor in the Premises to become subject to any lien, charge or encumbrance
whatsoever, it being agreed that Lessee shall have no authority, express or
implied, to create any lien, charge or encumbrance upon the estate of Lessor in
the Premises.

 

7.               Repairs by Lessor.  Lessor agrees to keep in good repair the
grounds, roof, foundations, paved areas and exterior walls, excluding painting,
glass and doors.  Lessor gives to Lessee exclusive control over the Premises and
shall be under no obligation to inspect the Premises.  Lessee shall promptly
notify Lessor of any damage covered under this paragraph, and Lessor shall be
under no duty to repair unless it receives notice of such damage.
Notwithstanding the foregoing, Lessee and not Lessor shall be responsible for
any repairs or maintenance necessitated by Lessee’s negligence or misuse of the
Premises or other portions of the building or grounds.

 

8.               Modifications and Alterations to the Premises.  No
modifications or alterations to the Premises or openings cut through the roof
shall be made by Lessee without the prior written consent of Lessor.  In the
event any such modifications or alterations are performed, same shall be
completed in accordance with all applicable codes and regulations.  Any
alterations or improvements to the Premises made by Lessee shall at once become
the property of Lessor and shall be surrendered to Lessor upon the expiration or
prior termination of this Lease; provided, however, Lessor, at its option, may
require Lessee to remove any improvements or repair any alterations in order to
restore the Premises to the condition existing at the time Lessee took
possession.

 

9.               Removal of Fixtures.  Lessee shall remove all trade fixtures
and equipment which Lessee has placed in the Premises prior to the expiration of
the Lease Term, provided Lessee repairs all damages to the Premises caused by

 

2

--------------------------------------------------------------------------------


 

such removal.  Lessee shall not remove, under any circumstances, the following: 
heating, ventilating, air conditioning, plumbing, electrical and lighting system
equipment and fixtures or dock levelers.  In the event this Lease is terminated
for any reason, any property remaining in or upon the Premises may be deemed to
become property of Lessor and Lessor may dispose of same as it deems proper with
no liability to Lessor and no obligation to Lessee.

 

10.         Return of Premises.  Lessee shall return the Premises to Lessor, at
the expiration or prior termination of this Lease, broom clean and in as good
condition and repair as when first received, normal wear and tear, damage by
storm, lightning, earthquake or other casualty excepted.  Lessee shall remove
its personal property from the Premises at the expiration or prior termination
of this Lease.  Failure to comply with this paragraph will constitute holding
over by Lessee.

 

11.         Destruction of or Damage to Premises.  If the Premises are totally
destroyed by storm, fire, lightning, earthquake or other casualty, this Lease
shall terminate as of the date of such destruction, and rental shall be
accounted for as between Lessor and Lessee as of that date.  If the Premises are
damaged, but not wholly destroyed by any of such casualties, rental shall abate
in such proportion as use of the Premises has been destroyed, and Lessor shall
restore the Premises to substantially the same condition as before damage as
speedily as practicable, whereupon full rental shall recommence; provided,
however, that if the damage shall be so extensive that the same cannot be
reasonably repaired and restored within six (6) months from date of the
casualty, then either Lessor or Lessee may terminate this Lease by giving
written notice to the other party within thirty (30) days from the date of such
casualty.  In the event of such termination, rental shall be apportioned and
paid up to the date of such casualty.

 

12.         Indemnity.  Lessee agrees to indemnify and hold harmless Lessor from
and against any loss, claim, damage, or liability resulting from any claims for
injuries to persons or damages to property by reason of the use or occupancy of
the Premises, the improvements installed by Lessee on the Premises and all
expenses incurred by Lessor because of such injuries or occupancy, including
attorneys’ fees and court costs.

 

13.         Governmental Orders.  Lessee agrees, at its own expense, to promptly
comply with all requirements of any legally constituted public authority made
necessary by reason of the nature of Lessee’s use or occupancy of the Premises
or operation of its business.  Lessor agrees to promptly comply with any such
requirements if not made necessary by reason of the nature of Lessee’s use,
occupancy or operation.  If the cost to Lessor or Lessee, as the case may be, to
comply with such requirements, shall exceed a sum equal to one year’s rent (as
measured by the year in which the requirements arise), then the party who is
obligated under this paragraph to comply with such requirements may terminate
this Lease by giving written notice of termination to the other party, which
termination shall become effective sixty (60) days after delivery of such
notice, and which notice shall eliminate necessity of compliance with such
requirement by the party giving notice unless the party receiving such notice of
termination shall, before termination becomes effective, pay to the party giving
notice all cost of compliance in excess of one year’s rent, or secure payment of
such sum in manner satisfactory to the party giving notice.  Notwithstanding any
provisions or limitations in this paragraph to the contrary, Lessee shall be
responsible for any and all costs and expenses arising from any violations of
environmental laws or regulations caused by Lessee’s activities or occupancy of
the Premises.  Further, Lessee’s option to terminate this Lease due to the cost
of compliance with environmental laws or regulations shall only be available to
Lessee if the law or regulation in question was enacted after the date of this
Lease.

 

14.         Condemnation.  If the whole of the Premises, or such portion thereof
as will make the Premises unusable for the purpose herein leased, shall be
condemned by any legally constituted authority for any public use or purpose, or
sold under threat of condemnation, then, in any of said events, the term hereby
granted shall cease from the time when possession or ownership thereof is taken
by public authorities and rental shall be accounted for as between Lessor and
Lessee as of that date.  Such termination, however, shall be without prejudice
to the rights of either Lessor or Lessee to recover compensation and damage
caused by condemnation from the condemnor.  It is further understood and agreed
that neither Lessee, nor Lessor, shall have any rights in any award made to the
other by any condemnation.

 

15.         Assignment.  Lessee may not assign this Lease, or any interest
thereunder, or sublet the Premises in whole or in part without the prior express
written consent of Lessor which shall not be unreasonably withheld and without

 

3

--------------------------------------------------------------------------------


 

giving prior written notice to Lessor of intent to assign or sublease.  Any
assignees (and of Lessor so elects, any subtenants) shall become liable directly
to Lessor for all obligations of Lessee hereunder. No such assignment or
sublease nor any subsequent amendment of this Lease shall release Lessee or any
guarantor of Lessee’s obligations hereunder.  Lessee agrees not to assign or
sublease the Premises to any one who will create a nuisance or trespass, nor use
the Premises for any illegal purpose; nor in violation of any valid regulations
of any governmental body; nor any manner to vitiate the insurance.  Lessee
further agrees that if such subtenant or assignee is required to pay a rental
amount greater than the rental amount required to be paid by Lessee hereunder,
then Lessor shall be entitled to receive and shall be paid such increased
amount.  Upon any such sublease or assignment, Lessee shall provide Lessor with
copies of any and all documents pertaining to such sublease or assignment.

 

16.         Hazardous Substances.  Lessee will not use or suffer the use (by
Lessee or any other person or entity) of the Premises as a landfill or as a dump
for garbage or refuse, and shall not permit any hazardous or toxic waste,
substance, contaminant, asbestos, oil, radioactive or other material, the
removal of which is required or the maintenance or storage of which is
prohibited, regulated, or penalized by any local, state, or federal agency,
authority, or governmental unit, to be brought onto the Premises or if so
brought or found located thereon, shall cause the same to be immediately
removed, unless the maintenance, handling, storage, use, treatment, and disposal
of same is in full compliance with all applicable federal, state and local laws
and regulations pertaining thereto, and Lessee’s obligation to so remove shall
survive the termination of this Lease. Lessee will not use or suffer the use (by
Lessee or any other person or entity) of the Premises in any manner other than
in full compliance with all applicable federal, state and local environmental
laws and regulations.  If Lessee receives any notice from a governmental agency
of violation of any environmental laws and regulations, Lessee shall promptly
deliver a copy of such notice to Lessor.  In the event of any release of any
hazardous or toxic substances, materials or contaminants at, on, in, under or
affecting any portion of the Premises, Lessee shall promptly notify Lessor of
such release.  Lessee further covenants and agrees to indemnify, protect and
save Lessor harmless against and from any and all damages, losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, judgments, suits,
proceedings, costs, disbursements or expenses of any kind or of any nature
whatsoever (including, without limitation, attorneys’ and experts’ fees and
disbursements) which may at any time be imposed upon, incurred by or asserted or
awarded against Lessor or arising from or out of any hazardous or toxic
substances, materials or contaminants from all or any portion of the Premises
introduced by Lessee (or any person or entity claiming by, through or under
Lessee), including, without limitation:  (i) the costs of removal of any and all
such hazardous or toxic substances, materials or contaminants from all or any
portion of the Premises; (ii) additional costs required to take necessary
precautions to protect against the release of such hazardous or toxic
substances, materials or contaminants on, in, under or affecting the Premises
into the air, any body of water, any other public domain or any surrounding
areas; and (iii) any costs incurred to comply, in connection with all or any
portion of the Premises with all applicable laws, orders, judgments and
regulations with respect to such hazardous or toxic substances, materials or
contaminants introduced by, or on behalf of Lessee.  This indemnity shall
survive the expiration or earlier termination of this Lease.  In addition, at
the end of the term of this Lease or earlier termination hereof, Lessee, upon a
reasonably based request by Lessor, shall cause, at Lessee’s expense, an
environmental study to be conducted of the Premises by a person or firm approved
by Lessor to ensure that no hazardous wastes, hazardous substances or other such
materials have been stored, handled, treated or disposed of on the Premises
during the term of this Lease in violation of any applicable law.

 

17.         Default; Remedies.  In the event:  (i) base monthly rent hereunder
is not paid at the time and place when and where due and Lessee fails to pay
said rent within ten (10) days after notice from Lessor; (ii) the Premises shall
be deserted or vacated without Lessor’s prior written consent; (iii) Lessee
shall fail to comply with any term, provision, condition, or covenant of this
Lease, other than the payment of rent, and shall not cure such failure within
twenty (20) days after notice to Lessee of such failure to comply; or (iv)
Lessee shall fail to comply with any term, provision, condition, or covenant
under any other agreement between Lessee and Lessor, or breach any obligation
owing to Lessor or any affiliate of Lessor, and shall not cure such failure or
breach within twenty (20) days after notice thereof to Lessee, then in any of
such events, Lessor shall have the option at once, or during continuance of such
default or condition to do any of the following, in addition to, and not in
limitation of any other remedy permitted by law or by this Lease:

 

(A)      Terminate this Lease, in which event Lessee shall immediately surrender
the Premises to Lessor, Lessee agrees to indemnify Lessor for all loss, damage
and expense which Lessor may suffer by reason of such termination, whether
through inability to relet the Premises, through decrease in rent, through
incurring court costs, actual attorneys’ fees or other costs in enforcing this
provision or otherwise;

 

4

--------------------------------------------------------------------------------


 

(B)        Lessor, with or without terminating this Lease, may terminate
Lessee’s right of possession, and, at Lessor’s option without notice or resort
to legal proceedings, reenter, take possession of and rent the Premises at the
best price obtainable by reasonable effort, without advertisement and by private
negotiations and for any term Lessor deems proper.  Lessee shall be liable to
Lessor for the deficiency, if any, between Lessee’s rent hereunder and the rent
obtained by Lessor on reletting and for any damage, actual attorney’s fees or
other costs incurred by Lessor in enforcing its rights under this provision; or

 

(C)        Lessor also retains the right to apply for and obtain a dispossessory
action against Lessee and to hold Lessee liable for all costs incident to
seeking such dispossessory action, including actual attorney’s fees or other
costs.

 

Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedies herein provided or any other remedies provided by law.  Any notice
under this Lease may be given by Lessor or its attorney.

 

18.         Entry for Carding, Etc..  Lessor may card the Premises “For Lease”
or “For Sale” one hundred twenty (120) days before the termination of this
Lease.  Lessor may enter the Premises with prior notice to Lessee at reasonable
hours during the term of this Lease to exhibit same to prospective purchasers or
tenants and to make repairs required of Lessor under the terms hereof, or to
make repairs to Lessor’s adjoining property, if any.

 

19.         Effects of Termination of Lease.  No termination of this Lease prior
to the normal ending thereof, by lapse of time or otherwise, shall affect
Lessor’s right to collect rent for the period prior to termination thereof.

 

20.         No Estate in Land.  This contract shall create the relationship of
landlord and tenant between Lessor and Lessee; no estate shall pass out of
Lessor; Lessee has only a possessory interest, not subject to levy and sale, and
not assignable by Lessee except as provided in Paragraph 15 above.

 

21.         Holding Over.  If Lessee remains in possession of the Premises after
expiration of the term hereof, Lessee shall be a month-to-month tenant upon the
same terms and conditions as contained in this Lease, except that the Base Rent
shall be one and one-half times the amount in effect at the end of said term of
this Lease.  No holding over by Lessee, whether with or without the consent of
Lessor, shall operate to extend the term of this Lease except as otherwise
expressly provided in a written agreement executed by both Lessor and Lessee.

 

22.         Rights Cumulative.  All rights, powers and privileges conferred
hereunder upon parties hereto shall be cumulative but not restrictive to those
given by law.

 

23.         Notices.  Any notice given pursuant to this Lease shall be in
writing and sent by certified mail, return receipt requested, or by reputable
overnight courier to:

 


 

Lessor:


 

5830 E. Ponce de Leon Avenue


 


 


 

Stone Mountain, Georgia 30083


 


 


 


 


 

Lessee:


 

Simpson Strong-Tie Company, Inc.


 


 


 

1720 Couch Drive


 


 


 

McKinney, TX 75069

 

Either party may change its address for notices hereunder by notice properly
delivered to the other party as provided in this paragraph.  Any notice sent in
the manner set forth above shall be deemed sufficiently given for all purposes
hereunder on the day said notice is deposited in the mail or with the courier.

 

24.         Waiver of Rights.  No failure of Lessor to exercise any power given
Lessor hereunder, or to insist upon strict compliance by Lessee with its
obligations hereunder, and no custom or practice of the parties at variance with
the terms hereof, shall constitute a waiver of Lessor’s right to demand strict
compliance with the terms hereof.

 

5

--------------------------------------------------------------------------------


 

25.         Time of Essence.  Time is of the essence in this Lease.

 

26.         Definitions.  “Lessor” as used in this Lease shall include Lessor,
its heirs, representatives, assigns, and successors in title to the Premises. 
“Lessee” shall include Lessee, it heirs and representatives, successors, and if
this Lease shall be validly assigned or sublet, shall include also Lessee’s
assignees or sublessee, as to the Premises covered by such assignment or
sublease.  “Lessor” and “Lessee” include male and female, singular and plural,
corporation, partnership or individual, as may fit the particular parties.

 

27.         Exterior Signs.  Lessee shall have the right to erect at Lessee’s
sole expense Lessee’s customary identification sign on the front entrance glass
of the building on the Premises.  This sign shall be securely attached and
parallel to said wall, and shall not be other than a customary trade sign
identifying the business of Lessee.  Lessee shall not paint or otherwise deface
the exterior walls of the building.  The erection of this sign by Lessee shall
be subject to and in conformity with all applicable laws, zoning ordinances and
building restrictions or covenants of record and must be approved by Lessor,
based on a scaled drawing provided by Lessee, before installation.  In the event
a sign is erected by Lessee without Lessor’s consent, Lessor shall have the
right to remove said sign and charge the cost of such removal to Lessee as
additional rent hereunder.  Except upon prior written consent from Lessor, in no
event shall Lessee utilize any portable or vehicular signs at the Premises.  On
or before termination of this Lease Lessee shall remove the sign thus erected,
and shall repair any damage or disfigurement, and close any holes, caused by
such removal.

 

28.         Ad Valorem Taxes.  Lessee shall pay to Lessor monthly in advance
concurrent with other rentals hereunder $4,374 for ad valorem real estate taxes
levied against the Premises.   Lessor will pay all ad valorem taxes during each
year of the Lease Term granted or any renewal or extension hereof. Lessee shall
reimburse Lessor, as additional rent, for all sums paid by Lessor for ad valorem
taxes in excess of the total amount of ad valorem taxes paid by Lessee herein. 
Lessee shall remit such amounts to Lessor within thirty (30) days of notice from
Lessor of such amount. A per diem apportionment shall apply for any year within
the term of this Lease, which is less than twelve (12) full months.

 

29.         Use of Premises.  The Premises shall be used for warehouse
distribution and manufacturing of Lessee’s products and related office purposes,
and shall not be used for any illegal purposes, nor in any manner to create any
nuisance or trespass, nor in any manner to vitiate or increase insurance
premiums on the Premises, nor for any other purpose.

 

30.         Insurance.

 

(A) Lessee shall pay to Lessor monthly in advance concurrent with other rentals
hereunder $253.00 for insurance reimbursement. Lessor will carry, at Lessee’s
sole cost and expense, “All Risk” or “Special Form” Insurance Coverage on the
Premises in an amount not less than the actual replacement cost, excluding
foundation and excavation costs, as determined by Lessor.  Lessee shall
reimburse Lessor, as additional rent, for all premiums paid by Lessor for such
insurance coverage in excess of the total amount paid herein. Lessee shall remit
such amounts to Lessor within thirty (30) days of notice from Lessor of such
amount.  Lessee will carry, at Lessee’s sole cost and expense, property
insurance coverage on all alterations and improvements completed by Lessee and
all equipment, inventory, trade fixtures and other personal property of Lessee. 
A per diem apportionment shall apply for any year within the term of this Lease,
which is less than twelve (12) full months.

 

(B) Lessee shall procure, maintain and keep in full force and effect at all
times during the term of this Lease and any renewal hereof, commercial general
liability insurance in an amount not less than $2,000,000.00, per occurrence of
coverage for injury (including death) to one or more persons attributable to a
single occurrence and for property damage. Lessor shall be an additional insured
on Lessee’s liability insurance.  Lessee’s insurance shall be endorsed to be
primary to all insurance of Lessor, with Lessor’s insurance being excess,
secondary and non-contributing.

 

(C)        To the full extent permitted by law, Lessor and Lessee each waives
all right of recovery against the other for, and agrees to release the other
from liability for, loss or damage to the extent such loss or damage is covered
by valid and collectible insurance in effect at the time of such loss or damage;
provided however, that the foregoing release by each party is conditioned upon
the other party’s carrying insurance with the above described waiver of

 

6

--------------------------------------------------------------------------------


 

subrogation, and if such coverage is not obtained or maintained by either party,
then the other party’s foregoing release shall be deemed to be rescinded until
such waiver is either obtained or reinstated.  All insurance provided for in
this Lease shall be effected under enforceable policies issued by insurers of
recognized responsibility licensed to do business in the state where the
Premises are located.  At least 15 days prior to the expiration date of any
policy procured by Lessee, the original renewal policy for such insurance shall
be delivered by Lessee to Lessor.  Within 15 days after the premium on any such
policy shall become due and payable, Lessor shall be furnished with satisfactory
evidence of its payment.  The original policy or policies shall be delivered to
Lessor at the commencement of this Lease.  If Lessee provides any insurance
required by this Lease in the form of a blanket policy, Lessee shall furnish
satisfactory proof that such blanket policy complies in all respect with the
provisions of this Lease, and that the coverage thereunder is at least equal to
the coverage which would be provided under a separate policy covering only the
Premises.  If Lessor so requires, the policies of insurance provided for shall
be payable to the holder of any mortgage, as the interest of such holder may
appear, pursuant to a standard mortgagee clause.  All such policies shall name
Lessor as an additional insured notwithstanding any act or negligence of Lessee
which might otherwise result in forfeiture of such insurance.  All such policies
shall, to the extent obtainable, contain an agreement by the insurers that such
policies shall not be canceled without at least thirty days prior written notice
to Lessor and to the Holder of any mortgage to whom loss hereunder may be
payable.

 

31.         Miscellaneous.  If any term, covenant or condition of this Lease or
the application thereof to any person, entity or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons, entities or
circumstances other than those which or to which used may be held invalid or
unenforceable, shall not be affected thereby, and each term, covenant or
condition of this Lease shall be valid and enforceable to the fullest extent
permitted by law.  Any money judgment against Lessor shall be satisfied only out
of the right, title and interest of Lessor in the Premises, and in no event
shall Lessee have the right to levy execution against any property of Lessor
other than its interest in the Premises.  Lessor and Lessee hereby waive trial
by jury in any action or proceeding arising under this Lease.  This Lease
contains the entire agreement of the parties hereto, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties, not
embodied herein, shall be of any force or effect.

 

32.         Radon.  Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 

33.         Landscape and Common Area Maintenance.  Notwithstanding the
provisions of Paragraph 6 herein above, Lessor shall provide all material,
equipment and labor for exterior landscape and grounds maintenance for the
Premises including mowing, mulching, weeding, fertilizing, insecticiding,
pruning, routine replacement of trees and shrubbery, and other landscaping,
drainage, and irrigation system maintenance.  Lessor will also provide
landscaping and maintenance for right-of-way areas, and the common irrigation
and storm water management systems which serve the Premises and Westside
Industrial Park (“common area maintenance”).  Lessee shall pay to Lessor $1,247
monthly in advance concurrent with other rentals hereunder for said services,
including Lessee’s pro-rata share of common area maintenance. Lessor may adjust
the monthly fee for said services once annually to cover any increases in
Lessor’s actual costs for said services, provided however Lessor shall give
Lessee not less than 30 days prior written notice of any adjustments.  Upon
being notified by Lessor of said increased amount of grounds and common area
maintenance, Lessee will remit same to Lessor within thirty (30) days in the
same manner as rent. A per diem apportionment shall apply for any year within
the term of this Lease which is less than twelve (12) full months.

 

EXHIBITS:  The following exhibits, if any, are attached hereto and hereby
incorporated herein:

 

ADDENDUM TO LEASE AGREEMENT

Exhibit A -  Site Plan

Exhibit B – Floor Plan

Exhibit C – Building Specifications

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals,
effective the day and year first above written.

 

7

--------------------------------------------------------------------------------


 

 

LESSOR:

 

 

Signed, sealed and delivered

STONE MOUNTAIN INDUSTRIAL PARK, INC.

in the presence of:

 

 

 

 

 

/s/SIGNATURE NOT LEGIBLE

 

By:

/s/LARRY CALLAHAN

 

Witness

Title:  Chief Operating Officer

 

 

/s/ SIGNATURE NOT LEGIBLE

 

 

Witness

[CORPORATE SEAL]

 

 

 

 

 

LESSEE:

 

 

Signed, sealed and delivered

SIMPSON STRONG–TIE COMPANY, INC.

in the presence of:

 

 

 

/s/JULIE L. FERNANDEZ

 

By:

/s/MICHAEL J. HERBERT

 

Witness

Title:  Chief Financial Officer

 

 

/s/KATHLEEN M. KUWITZKY

 

 

Witness

[CORPORATE SEAL]

 

8

--------------------------------------------------------------------------------


 

ADDENDUM TO LEASE AGREEMENT

DATED NOVEMBER 14, 2003

BETWEEN STONE MOUNTAIN INDUSTRIAL PARK, INC. (“LESSOR”)

AND

SIMPSON STRONG-TIE COMPANY, INC. (“LESSEE”)

 

34.         OMMITTED

 

35.         HAZARDOUS SUBSTANCES:  Notwithstanding Paragraph 16 herein above,
Lessee may use certain paints and solvents incidental to Lessee’s normal
manufacturing operations in compliance with the applicable laws and regulations
(hereinafter “Permitted uses” and Permitted materials”), provided that Lessee
shall remove and legally dispose of all permitted materials from the Premises,
at its own expense, at the termination of the Lease and indemnify Lessor, as
provided herein above, with respect to any permitted uses and materials.

 

36.         EXPANSION:  If Lessee requires expanded facilities, Lessor will work
with Lessee in good faith to provide Lessee expanded facilities adjoining the
Premises under this Lease or elsewhere in Westside Industrial Park upon then
mutually agreed rentals, terms and conditions.  Upon Lessee’s commencement of
rent payments under any lease with Lessor for expanded facilities elsewhere in
Westside Industrial Park, and Lessee’s vacating the Premises under this Lease
and returning the Premises to Lessor in accordance with Paragraph 9, hereof,
this Lease shall be mutually canceled, without penalty, by written agreement
executed at that time.

 

37.         CANCELLATION OF PRIOR LEASE:  Lessee presently occupies premises
owned by Lessor at 8275 Forshee Drive in Building No. 34, Westside Industrial
Park, Jacksonville, Florida (the “Prior Premises”) under a lease with Lessor
dated June 25, 1996 (the “Prior Lease”).  Effective upon the date that Lessee
occupies the Premises under this Lease and rental therefore commences as
provided for in this Lease, the Prior Lease shall be and is hereby canceled
without penalty and neither Lessee nor Lessor shall have any further obligation
to the other under the Prior Lease except that:

 

(a)                                  Lessee shall have sixty (60) days from the
date of Lease Commencement for the Premises at 8700 Jesse B. Smith Court in
which it may also occupy the Prior Premises for the purpose of “phasing out” of
the space.  Lessee shall not be required to pay any rental for the Prior
Premises during this period.   At the end of said sixty (60) days, Lessee shall
return the Prior Premises in broom clean condition and in accordance with the
terms and conditions of the Prior Lease.

 

(b)                                 Lessee and Lessor shall promptly “settle
accounts” for any amounts involved in pro-ration of rent, utility payments due,
or other matters as may be necessary under the Prior Lease.

 

The provisions of this Paragraph 37 shall serve as the written agreement
provided for in Paragraph of the Prior Lease.

 

38.                                 Early Entrance:  Lessor agrees that portions
of the Premises will be made accessible to Lessee as soon as practicable for the
purpose of enabling Lessee to enter the Premises to install its trade fixtures
and equipment, so long as such entry will not interfere with completion of
construction of the Premises.  Lessee agrees to indemnify Lessor from and
against all cost, damage and expense (including reasonable attorneys’ fees and
expenses) arising from Lessee’s entry onto the Premises prior to Substantial
Completion.

 

39.                                 Renewal Option:  Provided that Lessee is not
in default and has not sublet or assigned the Premises, Lessee shall have the
option to renew the terms of this lease for one five (5) year term under the
same terms and conditions as provided herein, except that the Base Rent shall be
increased by the same percentage which the Consumer Price Index shall have
increased from the Base Period to the month immediately preceding the month of
the commencement of the new Lease Term.  Lessee shall provide Lessor not less
than one hundred eighty (180) days prior written notice of its commitment to
renew this Lease.

 

9

--------------------------------------------------------------------------------


 

40.                                 Sign Monument:  Lessee may place a corporate
sign on the brick pump house located at the entrance to the facility.  All
signage shall be in accordance with Westside Industrial Park covenants.

 

10

--------------------------------------------------------------------------------